Mr. Presiding Justice Gary delivered the opinion oe the Court. The declaration, to which a demurrer was sustained and judgment entered for the appellee, was in assumpsit, the ground of action alleged being that the appellee entered upon, used and occupied the rails and railway tracks of the appellant in twenty-second street in Chicago, in and about the business of transporting upon and along the same four thousand loads of coal, ice, wood, and other property, and building material, to the great wear and tear and damage of the rails and railway tracks, and the supports thereof, thereby obstructing the tracks and preventing the cars of the appellant from running thereon. And that a reasonable compensation would be one thousand dollars. No contract between the parties is alleged. Now, either the appellee had the right to transport loads along the tracks, in which case no compensation can be claimed, or it had not such right, and went on the tracks wrongfully, in which case assumpsit will not lie, but the action must be ex delicto. Ingersoll v. Moss, 44 Ill. App. 72. The judgment is affirmed. '